PD-0798-15
                                                    COURT OF CRIMINAL APPEALS
                                                                    AUSTIN, TEXAS
                                                 Transmitted 11/18/2015 10:37:43 AM
                                                    Accepted 11/18/2015 3:28:21 PM
                                                                     ABEL ACOSTA
                        NO. PD-0798-15                                       CLERK

            IN THE COURT OF CRIMINAL APPEALS
                  OF THE STATE OF TEXAS
                      AUSTIN, TEXAS

DEBORAH BOWEN,
     APPELLANT
V.

STATE OF TEXAS,
      APPELLEE

     ****************************************************
   NOTICE OF APPEARANCE OF ADDITIONAL COUNSEL
     ****************************************************
   ON APPEAL FROM THE 32ND DISTRICT COURT OF FISHER
  COUNTY, TEXAS, NO. 3313; AND FROM THE 11TH COURT OF
                APPEALS, NO. 11-13-00114-CR
    *****************************************************

   STAN BROWN                  ANGELA MOORE
   P.O. BOX 3122               310 S. ST. MARY'S ST. STE 1830
   ABILENE, TEXAS 79604        SAN ANTONIO, TEXAS 78205
   325-677-1851                210-364-0013
   FAX 325-677-3107            FAX 210-855-1040
   STATE BAR NO. 03145000      STATE BAR NO. 14320110
   EMAIL: mstrb@aol.com        EMAIL: amoorelaw2014@gmail.com


                ATTORNEYS FOR APPELLANT




    November 18, 2015
          IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                        AUSTIN, TEXAS


DEBORAH BOWEN,
     APPELLANT

                                   NO. PD-0798-15
                                   (COURT OF APPEALS NO. 11-13-00114-
                                   CR; TRIAL COURT NO. 3313)
STATE OF TEXAS,
      APPELLEE

         NOTICE OF APPEARANCE OF ADDITIONAL COUNSEL

    TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:

          Now comes DEBORAH BOWEN, Appellant, and hereby respectfully

    informs the Court that as of two weeks prior to the filing hereof, Angela

    Moore, Attorney at Law, 310 S. St. Mary's St. Ste 1830, San Antonio, Texas

    78205, State Bar of Texas No. 14320110, has become associated with

    original counsel, Stan Brown, with both his and Appellant's approval, in the

    further representation of Appellant DEBORAH BOWEN herein.




                                         2
                                   Respectfully submitted,
/s/ Stan Brown                     /s/ Angela Moore
STAN BROWN                         ANGELA MOORE
P.O. BOX 3122                      310 S. ST. MARY'S ST, STE 1830
ABILENE, TEXAS 79604               SAN ANTONIO, TEXAS 78205
325-677-1851                       210-364-0013
FAX 325-677-3107                   FAX 210-855-1040
STATE BAR NO. 03145000             STATE BAR NO. 14320110
EMAIL: mstrb@aol.com               EMAIL: amoorelaw2014@gmail.com


                    CERTIFICATE OF SERVICE

       We hereby certify that on this 18th day of November, 2015, a true
and correct copy of the above and foregoing Notice of Appearance of
Additional Counsel was emailed to Ms. Ann Reed, 32nd District Attorney,
at ann@32ndda-tx.us; and to Ms. Lisa McMinn, State Prosecuting Attorney,
at information@spa.texas.gov.
                                      /S/ Stan Brown
                                      STAN BROWN
                                      /S/ Angela Moore
                                      ANGELA MOORE




                                   3